                               UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NORTH CAROLINA
                                     EASTERN DIVISION

UNITED STATES OF AMERICA and STATE OF                  )
NORTH CAROLINA,                                        )
                                                       )
                               Plaintiff,              )
                                                       )       DEFAULT JUDGMENT IN A
                                                       )       CIVIL CASE
v.                                                     )       CASE NO. 4:17-CV-174-D
                                                       )
A PERFECT FIT FOR YOU, INC., MARGARET A.               )
GIBSON, and SHELLEY P. BANDY,                          )
                                                       )
                               Defendants.             )

Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that default judgment is entered against
defendant Shelley P. Bandy in the amount of $34,708,945.42, because she knowingly caused
false statements, caused false claims, and engaged in a fraudulent scheme to obtain federal funds.



This Judgment Filed and Entered on November 14, 2019, and Copies To:
Asia J. Prince                                         (via CM/ECF electronic notification)
Christopher M. Anderson                                (via CM/ECF electronic notification)
Freeman Edward Kirby, Jr.                              (via CM/ECF electronic notification)
Michael M. Berger                                      (via CM/ECF electronic notification)
Philip J. Mohr                                         (via CM/ECF electronic notification)
E. Bradley Evans                                       (via CM/ECF electronic notification)
Michael J. Parrish                                     (via CM/ECF electronic notification)



DATE:                                          PETER A. MOORE, JR., CLERK
November 14, 2019                                              (By) /s/ Nicole Sellers
                                                               Deputy Clerk
